Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of applicant’s “arguments/Remarks after Final rejection” filed on 7/22/2022. 

Status of Claims
Claims 1-15 and 23 have been cancelled; Claims 26 and 33 are withdrawn from consideration as non-elected claims. There is no amendment since last office action dated 4/22/2022.

Status of the Previous Rejections
The previous rejection of Claim(s) 16-25, 27-32, and 35-36 under 35 U.S.C. 103 as being unpatentable over Stelter et al (NPL: Recycling von Gallium aus Prozessruckstanden, TK Verlag Karl Thomé-Kozmiensky, 2013, listed in IDS filed on 3/28/2019, Thereafter NPL-1. Similar evidence reference (with English instruction) NPL: Optimization of a dialysis process for recycling of gallium, EMC2015, listed in IDS filed on 08/16/2020, thereafter NPL-2) in view of Sabot et al (US 4,844,808, thereafter US’808) is withdrawn in view of the applicant’s “After Final arguments/remarks” filed on 7/22/2022.
The previous rejection of Claim(s) 16-17, 21-25, 27-32, and 34-36 under 35 U.S.C. 103 as being unpatentable over Zeidler et al (NPL: Dialyseverfahren zum recycling von Gallium, World or Metallurgy-Erzmetal 67(2014) No.2, pp.5-10, listed in IDS filed on 3/28/2019, Thereafter NPL-3. Similar evidence reference (with English instruction) NPL: Optimization of a dialysis process for recycling of gallium, EMC2015, listed in IDS filed on 08/16/2020, thereafter NPL-2) in view of Sabot et al (US 4,844,808, thereafter 808) is withdrawn in view of the applicant’s “After Final arguments/remarks” filed on 7/22/2022.

Claim rejoining
Claims 26 and 33 are rejoined. 
Claims 26 and 33 are previously withdrawn from consideration as a result of an election/restriction requirement dated 07/14/2021. Pursuant to the procedures set forth in MPEP § 821.04, the claims 26 and 33 (different species), therefore the restriction/election as set forth in the Office action mailed on 07/14/2021, is hereby withdrawn and claims 26 and 33 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 16-22 and 24-36 remain for examination, wherein claim 16 is an independent claim.

Allowable Subject Matter
Claims 16-22 and 24-36 are allowed. The reason for the allowance as following:
Regarding the instant claim 16, the Applicant’s arguments in the applicant’s “arguments/Remarks after Final rejection” filed on 7/22/2022 is fully considered and it is persuasive for overcome the previous rejections for the instant claims since the secondary prior art Sabot et al (US’808) does not specify the claimed dialysis process for the Ga separation. The cited primary prior arts (NPL-1 and NPL-3) do not specify including a concentration of the anionic halide ions at least two moles per liter as recited in the instant claim. Since claims 17-22 and 24-36 depend on claim 16, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734